Richard J. Sherman, J.
The defendant had been indicted by the Grand Jury of the County of Saratoga charging murder, first degree, two counts; sodomy, first degree and assault, second degree; sodomy, first degree and assault, second degree; sodomy, first degree and assault, second degree; and sodomy, second degree and assault, second degree.
The defendant was arraigned on all of the indictments on September 23, 1957 before the Honorable Paul D. Graves, Justice of the Supreme Court. On September 25, 1957, counsel was appointed for said defendant by the learned Supreme Court Justice.
On December 11, 1957, the defendant, with counsel, appeared before the Honorable Paul D. Graves, Justice of the Supreme Court, and withdrew his plea of not guilty as previously entered, and entered a plea of guilty to murder, second degree, under the first count of Indictment No. 1124. On that charge, the defendant was sentenced to serve an indeterminate term, the minimum of which was to be not less than 20 years and the maximum, life.
The indictments as to the charges of sodomy and assault were consolidated and as consolidated, the defendant pleaded *744guilty to the consolidated indictment charging sodomy, first degree, in full and complete satisfaction of the consolidated indictment, upon which plea the defendant was sentenced to serve from one day to life; said sentence to run concurrently with the sentence given on defendant’s plea of guilty to the charge of murder.
This court is stating the foregoing because all of the proceedings occurred in the Supreme Court.
Now the defendant files an application for a writ of error coram nobis in the County Court of the County of Saratoga.
It would appear that the County Court of the County of Saratoga does not have the jurisdiction to pass upon the application of Donald Smith for a writ of error coram nobis. The application should be directed to the Supreme Court, the court of original jurisdiction; in which court the merits of the application could be considered and passed upon.
The defendant’s application is accordingly denied.